Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The Request for Continued Examination (RCE) and Oath or Declaration filed 1/12/2021 has been entered.
RCE Acknowledgment
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
3.	Claims 15 and 18 are pending and are included in the notice of allowance set forth in this office action.
	Claims 1-14, 16-17 and 19-25 have been cancelled.
Explanation of Sequences
4.	SEQ ID NO: 5 = DNA, Arabidopsis thaliana, 3786 base pairs;
	SEQ ID NO: 59= DNA, Arabidopsis thaliana, 5964 base pairs;
	SEQ ID NO: 91= protein, Arabidopsis thaliana, 1196 amino acids.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Claims 15 and 18 are deemed free of the prior art, given the failure of the prior art to teach or suggest a method for enriching asexual embryos and endosperm in a dicot plant comprising an asexual female gametophyte is defective for RNA dependent DNA methylation (RdDM) activity, wherein the RdDM is defective for RDR6 (RNA-DEPENDENT RNA POLYMERASE 6) and wherein the asexual female gametophyte is also disrupted for activity in Fertilization Independent Embryo (FIE) and wherein the dicot plant is Arabidopsis, canola, cabbage, broccoli, turnup, cauliflower or radish, wherein the seeds formed comprise pathogenically-derived clonal seeds by disrupting RdDM expression or activity. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663